Southard J.
This action was brought by Larzaleer, for two penalties under the act concerning inns and taverns. Pat. 238, sec. 17. He demands 8 dollars, for two violations of the statute on the 8th of October 1818. The first, in charging him 31.5 cents for a half pint of brandy. The second, in demanding and charging 75 cents, for his horse being in the stable two hours, no hay having been ordered for him. Several objections were taken to the legality of pleadings, trial and judgment. Two only seem worthy of notice. 1. That the title of the statute was not endorsed *592on the process, (a) This is required by the second section the act relative to suits by common informers. Its omission is error. 2. The process was a warrant and not a summons. In ordinary cases, the defendant in such actions cannot be held to bail, and where this is the case a summons must be used. This error was objected to before the justice, and ought not to have been disregarded.
Kirkpatrick C. J. The judgment is in figures. (b)
Rossell J. concurred in reversal.
Judgment reversed.

 Nix. Dig. 748 § 216. Miller vs. Stoy, ante 477.



 Cole vs. Petty, Pm. *60. Robinson vs. Applegate, 6 Hal. 178. Berrian vs. The State, 2 Zab. 36.